EXAMINER’S AMENDMENT

Applicant’s amendment filed on 26 January 2021 is acknowledged and entered.  Following the amendment, claims 18, 21, 24, and 27 are canceled, and claims 1, 10, 11, 19 and 20 are amended.    
Currently, claims 1-11, 13-17, 19, 20, 22, 23, 25, 26 and 28-31 are pending.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 21 and 24 are moot as the applicant has canceled the claims.
The scope of enablement rejection of claims 1-4, 8, 10, 11, 22, 23, 25 and 26 under 35 U.S.C. 112, first paragraph are withdrawn in view of applicant’s amendment.
The prior art rejection of claims 1-4, 8-11 and 22-26 under 35 U.S.C. 103(a) as being unpatentable over Gillies et al. (US 2004/0072299, 4/15/2004), and further in view of Shanafelt et al. (US 5,986,059, 11/16/1999), L. Watkins (US 7,261,882, 8/28/2007), and Baca et al. (US 2013/0096058, 4/18/2013) is withdrawn in view of applicant’s amendment.

Interview Summary
See attached PTO-413.

Rejoinder of Claims
Claim 1 is generic and allowable. The dependent claims 5-7, 13-17, 19 and 20, directed to the non-elected species (a sterile powder; and various additional ingredients), have all the limitations of the allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirements A) between sterile solution and sterile powder; and B) various additional ingredients, as set forth in the Office action mailed on 1/30/2020, are hereby withdrawn and claims 5-7, 13-17, 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In addition, claims 1-4, 8-11, 22, 23, 25, 26 and 28-31 (group I invention) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 and 20 of groups II and III inventions, directed to the process of making or using an allowable product, as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104; and the restriction requirement among groups I-III inventions as set forth in the Office action mailed on 1/30/2020 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirements, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Williamson on 09 February 2021.
The application has been amended as follows: 
Claim 28: the content has been replaced by the following:
-- 28. A fusion protein that comprises IL-4 and IL-10, wherein the fusion protein comprises an amino acid sequence with at least 99% sequence identity to SEQ ID NO: 4; and wherein the IL-4 and the IL-10 are linked by a linker consisting of the amino acid sequence of SEQ ID NO: 3, wherein the fusion protein inhibits production of TNFa, IL6, or a combination thereof by human cells as determined by a lipopolysaccharide stimulated cytokine release assay. --

Conclusion:
Claims 1-11, 13-17, 19, 20, 22, 23, 25, 26 and 28-31 are allowed.

Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/8/21